                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DMSION
                                   No. 5:19-HC-2101-D


 BARDOMIANO MARTINEZ,                          )
                                               )
                          Petitioner,          )
                                               )
                v.                             )                       ORDER
                                               )
 STATE OF NORTH CAROLINA,                      )
                                               )
                          Respondent           )


        On July 22,      2019, Magistrate Judge Numbers issued a Memorandum. and

Recommendation (''M&R'') [D.E. 8]. In that M&R, Judge Numbers recommended that the court

dismiss Bardomiano Martinez's ("Martinez'') petition for a writ of habeas corpus [D.E. 4] and

deny as moot Martinez's "Ex-Parte Motion for an Investigator and to Suppress all Evidence and

all Legal Determination" [D.E. 1]. Martinez did not object to the M&R.

       ''The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or

recommendations to which objection is made." Diamond v. Colonial Life & Accident Ins. Co.,

416 F.3d 310, 315 (4th Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. §

636(b)(l). Absent a timely objection, "a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation." Diamond, 416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R and the record. The court is satisfied that there is no

clear error on the face of the record. Accordingly, the court adopts the conclusions'in the M&R

[D.E. 8].
        In sum, the court ADOPTS the conclusions in the M&R [D.E. 8], DISMISSES

Martinez's petition [D.E. 4], and DENIES AS MOOT Martinez's "Ex-Parte Motion for an

Investigator and to Suppress all Evidence and all Legal Determination" [D.E. 1]. The court finds

that reasonable jurists would not find the court's treatment of Martinez's claims debatable or

wrong and that the claims do not deserve encouragement to proceed any further. ~ccordingly,

the court DENIES a certificate of appealability. See 28 U.S.C. § 2253(c); Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). The clerk shall

close the case.

       SO ORDERED. This ..l.]_ day of December 2019.




                                                   JSC.DEVERID
                                                   United States District Judge




                                               2
